Notice of Allowance

Reasons for Allowance
Claims 1-7 and 10-14 are allowed.

The following is an examiner’s statement of reasons for allowance: 

The prior art does not anticipate nor render obvious the combination set forth in the independent claims, and specifically does not disclose a method for controlling water recovery in a motor vehicle in which target values for water recovery per electrical output and/or target values for water recovery per mechanical output of the air-conditioning system are stored in the water-recovery controller, and wherein water recovery is controlled on the basis of said target values. The closest prior art of record, Leone (US 10328772 B2), discloses all of the other limitations required by the independent claims. Illustratively, a method for controlling water recovery (via #72) in a motor vehicle #202 (Fig. 1-2), in which method, to recover water in an air-conditioning system #240 of the motor vehicle, air is cooled to a temperature below its dew point (at evaporator #236) and the water precipitating as a result of the cooling is collected in a water container #72, wherein, during water recovery, the air-conditioning system is controlled by means of a water-recovery controller #12, wherein, to control the water recovery by means of the water-recovery controller, the air-conditioning system is adjusted on the basis of at least one detected parameter value (either #65, #66, #67, #298, and temperature sensor in passenger compartment) that is transmitted to the water-recovery controller (col. 6, L 14-16; and col. 13, L 48-col. 14, L50). There is no teaching in the prior art of record that would, reasonably and absent impermissible hindsight, motivate one of ordinary skill in the art to modify the teachings of Leone to incorporate the aforementioned limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763